lN THE UN|TED STATES DlSTR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF OH|O
WESTERN DlVlS|ON

ERNEST |VlcCOWN CREECH, on
behalf of himself and others
similarly situated,

Plaintiff, : C<':ISB NO. 3:15-cv-14

V_ JUDGE WALTER H. RlcE

ElVlERSON ELECTR|C CO., et a/.,

Defendants.

 

ORDER OVERRUL|NG PLA|NT|FF'S lVlOTlON
FOFi CLASS CERT|F|CAT|ON AS PLED lDOCS. ##77, 94)

 

For reasons to be set forth in a full Decision and Entry to be issued no later
than April 30, 2019, the Court OVERRULES Plaintiff's lVlotion for Class

Certification, as pled. Docs. ##77, 94.1

Date: l\/|arch 29, 2019 bjc-~s/\;\C:\

 

WALTER H. RlCE
UN[TED STATES DlSTR|CT JUDGE

 

1 Plaintiff filed a sealed motion for class certification at Doc. #77. A redacted

copy of the same motion is filed at Doc. #94.

